02-10-430-CR













 
 
 
COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-10-00430-CR 
 
 



Lawrence Smith


 


APPELLANT




 
V.
 




The State of Texas


 


STATE 



 
 
------------
 
FROM THE
372nd District Court OF Tarrant
COUNTY
------------
MEMORANDUM
OPINION[1]
----------
          A jury convicted Appellant Lawrence
Smith of possessing four or more but less than 200 grams of cocaine.  Appellant elected to have the trial court
assess his punishment, and the trial court sentenced him to twenty-five years’
confinement.  The trial court’s
certification of defendant’s right of appeal indicates that Appellant waived
his right to appeal.  In addition, on September
16, 2010, the day the trial court imposed Appellant’s sentence, Appellant and
his attorney executed the following:
WAIVER
OF APPEAL
          TO THE HONORABLE JUDGE OF SAID COURT:
          I, Lawrence Smith, Defendant in
the above entitled and numbered cause, having been convicted of the offense of POCS
w/I Del 4-200g and sentenced herein, hereby expressly state as a fact that
I have been fully informed by the Judge of this Court and by my attorney, and I
know, that I have the legal right of appeal from this conviction to the Court
of Appeals of Texas, and also the right to be represented on appeal by an
attorney of my own choice, or if I am too poor to pay for such an attorney or the record on appeal, the Court will, without expense to
me, provide me with such an attorney and a proper record for such an appeal.
 
          With full understanding of the above,
I hereby, in open Court, state that I do not desire to appeal and expressly
waive any appeal in this case, and I hereby accept as final the judgment of
conviction and the sentence herein and I request that I be allowed to commence
serving the same without further delay, and I also, in open Court, expressly
waive the filing of a motion for new trial as well as any motion in arrest of
judgment.
 
          Following this language, Appellant’s signature
appears above the line marked “DEFENDANT.” 
Below that, Appellant’s attorney’s signature appears following the
words, “Approved by me as the attorney representing the defendant, and I am
present at the time of the sentencing and of this waiver.”
          On October 1, 2010, Appellant filed a
pro se notice of appeal.  In forwarding
the notice of appeal to this court, the trial court expressly denied
Appellant’s request for permission to appeal. 
The court of criminal appeals has held that a valid waiver of appeal
will prevent a defendant from appealing without the consent of the trial
court.  Monreal v. State, 99 S.W.3d 615,
622 (Tex. Crim. App. 2003).
          On October 5, 2010, we sent
Appellant’s attorney a letter, advising that the trial court’s certification
states that Appellant has waived his right to appeal and that unless Appellant
or any party desiring to continue the appeal filed with us a response showing
grounds for continuing the appeal, the appeal would be dismissed.  To date, we have received no response from
Appellant’s attorney.
          On October 8 and October 12, 2010,
Appellant filed responses pro se.  We
have thoroughly examined both responses and hold that they do not show grounds
for continuing the appeal given Appellant’s express waiver of his right of appeal.
          Accordingly, we hold that Appellant
has waived his right to appeal, and we order this appeal dismissed.  See id.
at 622-23; Tex. R. App. P. 43.2(f).
 
 
PER CURIAM
 
PANEL:  GABRIEL, J.; LIVINGSTON, C.J.;
and DAUPHINOT, J.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  November 24, 2010




[1]See Tex. R. App. P. 47.4.